Title: To Thomas Jefferson from Stevens Thomson Mason, 29 June 1798
From: Mason, Stevens Thomson
To: Jefferson, Thomas


          
            Dear Sir
            Phila. June 29th 1798
          
          Your prediction was speedily verified, the same day you left us, Fenno’s paper contained an address to you. pressing you not to go. and honoring You with some of their common-place abuse. we have no late intelligence from Europe. a number of Refugees, (Royalists & Negroes) from Port au Prince. have on the evacuation of that place by the British been sent here with a letter of introduction to R Liston. who has been interceding with the Executive for their admission the subject has been referred by the Presdt to Congress and yesterday a Bill was introduced in the Senate to restrain their landing (except such as the Presdt may permit) this Bill is prefaced by a long preamble abusing the French and justifying the act as a measure of retaliation or revenge or something agt them. tho’ it is notoriously a British favor attempted to be conferred on us. I am Dear Sir
          With great respect & esteem Your Obt Sert
          
            Stes: Thon: Mason
          
         